—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 7, 1991, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We find that the trial court’s denial of the defendant’s request to charge the defense of justification was not error. It is well settled that a court need not charge the defense of justification if, considering the record in the light most favorable to the defendant, no reasonable view of the evidence supports the defense (see, People v Reynoso, 73 NY2d 816; People v Casado, 177 AD2d 497). Here, there was no evidence which would indicate that the defendant reasonably believed that he was in danger of being subjected to deadly physical force (see, People v Watts, 57 NY2d 299, 302; People v Powell, 181 AD2d 923).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Rosenblatt, Lawrence and O’Brien, JJ., concur.